REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the amendment of 12/1/2020.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. This examiner's amendment is based on the applicant reply (7/20/2020) of response to restriction requirement of 5/18/2020 (election without traverse). The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
Claims 7-16 (canceled).

Allowable Subject Matter
Claims 1 and 5-6 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claim 1, the closest prior art is US 2015/0138429 of Ogura et al.

Regarding Claim 1, Ogura teaches an electronic device, comprising: a camera including a lens unit and a lens driving unit configured to move the lens unit; and 
a memory configured to store a first point spread function corresponding to point light sources spaced apart from the lens unit at positions to which the lens unit moves; a processor configured to: obtain a first image of an object from the camera; move the lens unit by a specified amount of movement using the lens driving unit; obtain a second image of the object that corresponds to a position to which the lens unit is moved; determine a focus position for an image of the object based on the specified amount of movement, and a difference between the first image and the second image, perform a depth from defocus (DFD) operation based on the difference between the first image and the second image and the specified amount of movement using the first point spread function; determine an amount of movement for moving the lens unit to the focus position including determining a distance between the object and the lens unit  and correcting the determined amount of movement based on the determined distance; and move the lens unit by the determined amount of movement using the lens driving unit.

But Ogura fails to teaches that wherein perform a depth from defocus (DFD) operation based on the difference between the second image and the third image and the specified the second amount of movement using the second point spread function to 

The prior art taken either singly or in combination fails to anticipate or fairly suggest an electronic device further comprising:
wherein perform a depth from defocus (DFD) operation based on the difference between the second image and the third image and the specified the second amount of movement using the second point spread function to determine a second focus position for the object; determine a third amount of movement for moving the lens unit to second focus position, and move the lens unit by the third amount of movement using the lens driving unit,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 5-6 are also allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872